UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LUIS RIVERA,
                               Plaintiff,
                                                                   19-CV-9558 (JPO)
                     -v-
                                                                         ORDER
 RED ROBIN et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Luis Rivera alleges that on January 22, 2019, he sustained injuries after a slip

and fall at a restaurant operated by Defendants Red Robin and Red Robin International, Inc.

(Dkt. No. 1-1 (“Compl.”) ¶¶ 17–18.) Rivera initially filed suit in the Supreme Court of New

York, Bronx County. (Compl. at 5.) On October 16, 2019, the case was removed to federal

court. (See Dkt. No. 1.) Rivera now moves to amend his complaint to join Fatima Z. Niass as a

defendant. (Dkt. No. 14.) The addition of Niass as a defendant would destroy diversity,

requiring remand back to state court. (See Dkt. No. 15 at 8; Dkt. No. 18 at 6.) For the reasons

that follow, the motion is denied.

       Under 28 U.S.C. § 1447(e), “[i]f after removal the plaintiff seeks to join additional

defendants whose joinder would destroy subject matter jurisdiction, the court may deny joinder,

or permit joinder and remand the action to the State court.” The choice to permit joinder is

committed to the discretion of the district court, even for amendments as a matter of right. Pu v.

Russell Publ’g Grp., Ltd., No. 15-CV-3936, 2015 WL 13344079, at *3 (S.D.N.Y. Dec. 29,

2015). Such discretion is governed by a two-step inquiry: “courts first consider whether joinder

would be appropriate under [Federal] Rule [of Civil Procedure] 20 and then proceed to weigh the

competing interests in efficient adjudication and the need to protect diversity jurisdiction from



                                                 1
manipulation.” Wyant v. Nat'l R.R. Passenger Corp., 881 F. Supp. 919, 922 (S.D.N.Y. 1995).

Here, Red Robin does not contest that joinder would be appropriate under Rule 20. (See Dkt.

No. 18 at 10.) The question, then, is whether the balance of considerations on the second step

weighs in favor of joinder.

       The inquiry is one of “fundamental fairness,” which turns on considerations that include

“(1) any delay, as well as the reason for delay, in seeking joinder; (2) resulting prejudice to

defendant; (3) likelihood of multiple litigation; and (4) plaintiff's motivation for the amendment.”

Nazario v. Deere & Co., 295 F. Supp. 2d 360, 363 (S.D.N.Y. 2003). The last factor is “the most

significant consideration in the fairness analysis.” Grant v. Johnson & Johnson, No. 17-CV-

3356, 2017 WL 6812035, at *3 (S.D.N.Y. Dec. 19, 2017). And here, that factor decisively

weighs against joinder. It is difficult to avoid the conclusion that Rivera seeks joinder

principally in order to manipulate this Court’s jurisdiction. Rivera seeks to join Niass solely “to

ensure that the individuals who were specifically responsible for the acts of negligence that

caused [Rivera’s] injures be included in the lawsuit.” (Dkt. No. 15 at 11.) But under the

doctrine of respondeat superior, the acts of Niass are imputed to Red Robin; accordingly, Rivera

“can obtain full relief from [Red Robin] without joining [Niass].” Core-Mark Intern. Corp. v.

Commonwealth Ins. Co., No. 05-CV-183, 2005 WL 1676704, at *2 (S.D.N.Y. July 19, 2005);

see also Lederman v. Marriott Corp., 834 F. Supp. 112, 115 (S.D.N.Y. 1993) (“Since [the

employer] can be held responsible for the behavior of its managers and employees . . . there is no

need to include [an employee] as a separate defendant.”). It seems, then, that joinder is being

sought “solely to defeat diversity.” Id. And the presence of an improper motive alone renders

joinder and remand “inappropriate.” See Grant, 2017 WL 6812035, at *3.




                                                  2
       Accordingly, Rivera’s motion for leave to amend is DENIED. The Clerk of Court is

directed to close the motion at Docket Numbers 13 and 14.

       SO ORDERED.

Dated: April 2, 2020
       New York, New York

                                           ____________________________________
                                                      J. PAUL OETKEN
                                                  United States District Judge




                                              3
